Dismissed and Memorandum Opinion filed December 15, 2015.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-15-00909-CV

    STONEYWAY VILLAGE HOME OWNERS ASSOCIATION, INC.,
                       Appellant

                                        V.

   RODNEY HOLLOWAY AND JACQUELYN HOLLOWAY, Appellees

               On Appeal from County Civil Court at Law No. 2
                            Harris County, Texas
                      Trial Court Cause No. 1048875

                 MEMORANDUM                      OPINION


      This appeal is from a judgment signed July 23, 2015. No clerk’s record has
been filed. The clerk responsible for preparing the record in this appeal informed
the court appellant did not make arrangements to pay for the record.

      On November 23, 2015, notification was transmitted to all parties of the
court’s intention to dismiss the appeal for want of prosecution unless, within
fifteen days, appellant paid or made arrangements to pay for the record and
provided this court with proof of payment. See Tex. R. App. P. 37.3(b).

      Appellant has not provided this court with proof of payment for the record.
Accordingly, the appeal is ordered dismissed.



                                      PER CURIAM


Panel consists of Chief Justice Frost and Justices Boyce and Wise.




                                        2